DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. KR1-2013-0004359, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not disclose at least the use of USAC or OAM decoders or object metadata (see English machine translation from parent application 14/758,642).
Based on the lack of foreign priority support back to 1/15/13, the application is being examined under the first inventor to file provisions of the AIA . See MPEP 2159.02 for more information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11/289,105. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards substantially the same subject matter.

Instant application
US 11/289,105
1. A decoding apparatus, comprising: a Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder to output channel signals and object signals, wherein the object signals include discrete object signals; an object metadata (OAM) (object metadata) decoder to decode an object metadata; and an object renderer to generate an object waveform according to a given reproduction format using the object metadata, wherein the each of the discrete object signals is rendered into the output channel signals for loudspeakers based upon the object metadata, wherein the output channel signals are rendered based on information related to a gain and an angle for a rotation.
1. A decoding apparatus, comprising: a Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder to output channel signals and object signals, wherein the object signals include discrete object signals; an object metadata (OAM) (object metadata) decoder to decode an object metadata; and an object renderer to generate an object waveform according to a given reproduction format using the object metadata, wherein the each of the discrete object signals is rendered into output channel signals for loudspeakers based upon the object metadata, wherein the output channel signals are rendered based on information related to a gain and an angle for a rotation, when an arrangement of the loudspeakers is not spherical, time compensation and level compensation is performed for the arrangement of the loudspeakers.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
9. A decoding method, comprising: outputting, by a Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder, channel signals and object signals, wherein the object signals including discrete object signals; decoding, by an object metadata (OAM) decoder, an object metadata; and generating, by an object renderer, an object waveform according to a given reproduction format using the object metadata, wherein the each of the object signals is rendered into output channel signals for loudspeakers based upon the object metadata, wherein the output channel signals are rendered based on information related to a gain and an angle for a rotation.
9. A decoding method, comprising: outputting, by a Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder, channel signals and object signals, wherein the object signals including discrete object signals; decoding, by an object metadata (OAM) decoder, an object metadata; and generating, by an object renderer, an object waveform according to a given reproduction format using the object metadata, wherein the each of the object signals is rendered into output channel signals for loudspeakers based upon the object metadata, wherein the output channel signals are rendered based on information related to a gain and an angle for a rotation, when an arrangement of the loudspeakers is not spherical, time compensation and level compensation is performed for the arrangement of the loudspeakers.
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the relationship between the “channel signals” output by the USAC (line 3), the “channel signals” rendered from discrete object signals (line 9) and the “output channel signals” of line 11 is unclear. Line 3 refers to channel signals output by the USAC while lines 9 and 11 refer to channel signals output by the mixer. These are different channel signals. Amending line 9 to “signals is rendered into output channel signals for loudspeakers…” would overcome this rejection.
Claim 9 is rejected or the same reasons as claim 1 above.
Claims 2-8 and 10-16 are rejected for depending on the above claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over ISO (“Information technology — High Efficiency Coding and Media Delivery in Heterogeneous Environments — Part 3: 3D Audio", ISO/IEC WD 23008-3, ISO/IEC JTC 1/SC 29 N, 2013-08-13, pages 1-129, ISO/IEC 2013. Cited in IDS.).
As to claim 1, ISO discloses a decoding apparatus, comprising: 
a Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder to output channel signals and object signals, wherein the object signals including discrete object signals (p. 3 ¶03 and Fig. 2. USAC 3D Decoder.); 
an object metadata (OAM) (object metadata) decoder to decode an object metadata (p. 4 ¶04 and Fig. 2. OAM-Decoder); and 
an object renderer to generate an object waveform according to a given reproduction format using the object metadata, wherein the each of the discrete object signals is rendered into the channel signals of loudspeakers based upon the object metadata (p. 4 ¶05 and Fig. 2. Object Renderer).
	ISO does not expressly disclose wherein the output channel signals are rendered based on information related to a gain and an angle for a rotation.
	However, ISO (p. 125) discloses that “the object metadata file is used to describe metadata for a combined scene consisting of channels and objects.” Therefore output channels of the scene are at least based on the object metadata on p. 126 (under same section C.2.1) which includes position_azimuth and gain_factor.
		The motivation would have been to accurately reproduce the scene.
As to claim 2, ISO discloses a Spatial Audio Object Coding (SAOC) 3D decoder to restore the object signals and the channel signals from a decoded SAOC transport channel and parametric information, and to output an audio scene based upon a reproduction lay and the object metadata (p. 4 ¶02 and Fig. 2. SAOC 3D decoder.). 
	As to claim 3, ISO discloses a mixer to perform delay alignment and sample-wise addition for the object waveform (p. 4 ¶06 and Fig. 2. “The channel based
waveforms and the rendered object waveforms are delay-aligned and sample--wise added by the Mixer.”).
	As to claim 4, ISO discloses a format converter to perform format conversion between a configuration of the channel signals and a desired speaker reproduction format (p. 4 ¶08 and Fig. 2. Format Converter.).
As to claim 5, ISO discloses wherein the format converter is suitable for a random configuration for a nonstandard loudspeaker configuration, and a standard loudspeaker configuration (p. 4 ¶08 and Fig. 2. “The format converter allows for standard loudspeaker configurations as well as for random configurations with non-standard loudspeaker positions”).
	As to claim 6, ISO discloses a binaural renderer to perform binaural downmixing of the channel signals (p. 4 ¶07 and Fig. 2. Binaural Renderer produces binaural downmix.).
	As to claim 7, ISO discloses wherein the Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder generates channel mapping information and object mapping information based upon geometric information or semantic information for the channel signals and the object signals (p. 3 ¶02. “It handles the coding of the multitude of signals by creating channel- and object-mapping information based on the geometric and semantic information of the input's channel and object assignment.”).
As to claim 8, ISO discloses wherein the channel mapping information and the object mapping information indicate how the channel signals and the object signals map with channel elements including channel pair elements (CPEs), single channel elements (SCEs), and low frequency elements (LFEs) (p. 3 ¶02. “This mapping information describes how input channels and objects are mapped to USAC-Channel Elements (CPEs, SCEs, LFEs) and the corresponding information is transmitted to the decoder.”).
	As to claim 9, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
	As to claims 10-16, they are rejected under claim 9 using the same motivation as claims 2-8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654